DETAILED ACTION
Status of Application
Receipt of the Amendments to the Claims and Applicant’s arguments, filed on 11/16/2021, is acknowledged. 
Any rejection or objection not reiterated in this action is withdrawn.
Claims 1 and 10 are amended.	
Claim 3, 12, and 13 are cancelled.
Claims 1, 2, 4-11, and 14-18 are included in the prosecution.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments/Arguments
	Applicant amended claim 1 by incorporating the limitations of claim 3 and claim 10 was amended by incorporating the limitations from claims 12 and 13.
	Applicant argues (pages 5-7, filed 11/16/2021) that Friedman teaches away from the use of co-solvent in a self-emulsifying composition because applicant says Friedman discloses “inventor has unexpectedly discovered that it is possible to have self-emulsifying delivery system of high loads of cannabis extracts and pure cannabinoids, without the use of oils and/or co-solvents”. 
 	However, Friedman clearly does not teach away from the use of co-solvent in a self-emulsifying composition because Friedman is drawn to self-emulsifying formulations (abstract) and further discloses the pharmaceutical composition can comprise up to about 70 % by weight of fats, lipids, oils other than essential oils, co-solvents or mixtures thereof [0039]. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as taught by Friedman, to further comprise ethanol, propylene glycol and combinations thereof, as previously taught by Gumudavelli, and arrive at the instant invention. Friedman in view of Gumudavelli discloses the composition improves bioavailability with self-emulsification process by interaction with gastrointestinal tract contents [0004]. One of ordinary skill in the art would have had a reasonable expectation of success in making the method, as disclosed by Friedman and Gumudavelli, by applying a known technique to a known product ready for improvement to yield predictable results, see MPEP 2141.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1, 2, 4-11, and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Friedman (WO 2018/011808 A1) in view of Gumudavelli et al. (US 20180169061 A1).
	Friedman is drawn to self-emulsifying, high concentration and high dose cannabinoid compositions and formulations (abstract).
 	Regarding claim 1, Friedman discloses a self-emulsifying pharmaceutical composition comprising about 20-90 %wt cannabinoid, and about 5-50 %wt of an emulsifier (claim 1), wherein the emulsifier is polysorbate 80 (claim 12).
 	Friedman does not explicitly disclose the composition further comprising one or more cosolvents selected from propylene glycol and ethanol.
 	However, Gumudavelli is drawn to a non-aqueous cannabinoid formulation containing zero amount of water with one or more organic solvents, surfactants, co-
 	Gumudavelli discloses the organic solvent may be selected from, for example, ethanol, propylene glycol, and combinations thereof that are pharmaceutically acceptable based on the intended route of administration of the desired formulation [0023].
 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as taught by Friedman, to further comprise ethanol, propylene glycol and combinations thereof, as previously taught by Gumudavelli, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Friedman and Gumudavelli are both in the field of cannabinoid compositions, and Gumudavelli discloses the composition improves bioavailability with self-emulsification process by interaction with gastrointestinal tract contents [0004]. One of ordinary skill in the art would have had a reasonable expectation of success in making the method, as disclosed by Friedman and Gumudavelli, by applying a known technique to a known product ready for improvement to yield predictable results, see MPEP 2141.
	From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
	Regarding claim 2, Friedman discloses polysorbate 80 (claim 12).

 	Regarding claim 5, Friedman discloses ascorbyl palmitate as antioxidant [00129].
 	Regarding claim 6, Friedman discloses the self-emulsifying system when in contact with aqueous mediums such as gastro intestinal fluids, at body temperature and mild agitation, forms a fine dispersion with mean particle size below 5 microns, below 2 microns, or 1 micron [00143].
 	Regarding claim 7, Friedman discloses the self-emulsifying system when in contact with aqueous mediums such as gastro intestinal fluids [00143].
 	Regarding claim 8, Friedman discloses the dosage form is formulated for oral or mucosal delivery [0031].
 	Regarding claim 9, Friedman discloses capsule formulations may be a hard gelatin [0144].
 	Regarding claim 14, Friedman discloses the self-emulsifying system when in contact with aqueous mediums such as gastro intestinal fluids, at body temperature and mild agitation, forms a fine dispersion with mean particle size below 1 micron [00143].
 	Regarding claim 15, Friedman discloses the pharmaceutical composition self-emulsifies within less than 30 minutes [0102], the self-emulsifying system when in contact with aqueous mediums such as gastro intestinal fluids [00143].
 	Regarding claim 17, Friedman discloses a method of treating borderline personality disorder (BPD) in a subject in need thereof, comprising administering a
composition comprising therapeutically-effective amount of cannabidiol (CBD) to the subject, wherein the pharmaceutical composition is used to treat psychiatric anxiety [0175-0176].
.

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Friedman (WO 2018/011808 A1) as applied to claims 1, 2, 4-11, and 14-18 above and further in view of Anavi-Goffer (WO 2017149392 A1).
 	Regarding claim 10, Friedman does not explicitly disclose the composition further comprising from about 1-15% w/w polyglyceryl-3 dioleate.
 	Friedman discloses a self-emulsifying pharmaceutical composition comprising about 20-90 %wt cannabinoid  (claim 12), about 5-50 %wt of an emulsifier (claim 1; claim 12), or mixtures thereof including polyoxyl 40 hydrogenated castor oil (polyethylene glycol 40 hydrogenated castor oil) and corn oil PEG-6 esters (Labrafil® M 2125 CS) (linoleoyl polyoxyl-6 glyceride) and caprylic/capric glycerides PEG-8 esters (Labrasol®) (caprylocaproyl polyoxl-8 glycerides)[0091], and alpha tocopherol as antioxidant [0129]. Friedman discloses the pharmaceutical composition further comprises about 0 % to about 70 % by weight of co-solvents or mixtures thereof [0135].
 	Gumudavelli discloses the organic solvent may be selected from, for example, ethanol, propylene glycol, and combinations thereof that are pharmaceutically acceptable based on the intended route of administration of the desired formulation [0023]. 
 	However, Anavi-Goffer is drawn to self-emulsifying compositions comprising at least one CB2 receptor modulator (abstract).

 	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition as taught by Friedman, to further comprise 15% w/w polyglyceryl-3 dioleate, as previously taught by Anavi-Goffer, and arrive at the instant invention.
	One of ordinary skill in the art would have been motivated to do so because Friedman and Anai-Goffer are both in the field of cannabinoid compositions, and Anavi-Goffer discloses polyglyceryl-3 dioleate in a quantity of 15% w/w as a surfactant (pg. 20, ln 25), in a stable self-emulsifying compositions (abstract). One of ordinary skill in the art would have had a reasonable expectation of success in making the method, as disclosed by Friedman and Anavi-Goffer, by applying a known technique to a known product ready for improvement to yield predictable results, see MPEP 2141.

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quanglong Truong whose telephone number is 571-270-0719.  The examiner can normally be reached on Monday to Friday from 8:00 am – 5:00 pm.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A. Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/QUANGLONG N TRUONG/Examiner, Art Unit 1615